DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
In response to communications filed on 25 June 2021, claim(s) 1, 8, and 15 is/are amended per Applicant’s request. Therefore, claims 1-20 are presently pending in the application, of which, claim(s) 1, 8, and 15 is/are presented in independent form.

No IDS has been received since the mailing of the last Office action.

The previously raised objection(s) to the claims is/are withdrawn in view of the applicant’s arguments.

The previously raised 112 rejections are withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 8, and 15 (and correspondingly their dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite the limitation "based on identifying the operations and the source data in the spreadsheet" in the automatically creating step.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-11, 13-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mital et al. (U.S. PGPub No. 2012/0159465 A1) (hereinafter Mital).

As per claim 1, Mital teaches a computer-implemented method (see Mital at claim 1) comprising: 
obtaining a spreadsheet comprising operations defined in the spreadsheet and source data, in the spreadsheet, on which the operations operate, the operations defining one or more data transformations that the spreadsheet performs of the source data thereof (0022--27);
[] creating, based on identifying the operations and the source data in the spreadsheet (0027), an extract, transform, load (ETL) data transformation flow (0021 – “pipeline of entities”), the creating comprising: 
selecting, in an ETL system, one or more source data endpoints for data extraction, the one or more source data endpoints including the identified source data (0021 and 0027);
selecting one or more target data endpoints for data loading (0021 and 0032-35);
mapping at least one of the identified operations defined in the spreadsheet to one or more ETL operations of the ETL system for data transformation (Figure 3 and its corresponding description, particularly 0045); and
building the ETL data transformation flow, the ETL data transformation flow defining extraction from the selected one or more source data endpoints, transformation based on the one or more ETL operations, and loading to the selected one or more target data endpoints (0035, 0044, and Figure 5 and its corresponding description – describes the execution, which inherently requires a build first); and
executing the created ETL data transformation flow, the executing performing the extraction from the selected one or more source data endpoints, transformation based on the one or more ETL operations, and loading to the selected one or more target data endpoints (0035, 0044, and Figure 5 and its corresponding description).

But Mital does not appear to explicitly disclose that the creation of an ETL transformation flow is done automatically as claimed. Rather Mital uses its BI document to define essentially all aspects of the ETL, transformation flow inclusive, and this BI document is relayed as being written by a user. However mere automation is insufficient to distinguish over the prior art. See MPEP 2144.04(III) Therefore this automation is per se obvious in view of Mital. Also, arguendo, it could be argued that Mital does not explicitly disclose a spreadsheet as it references a “spreadsheet-like tool” (see e.g. 0019); however in other places it plainly states 

As per claim 8, Mital teaches a computer system (Figure 7) comprising: 
a memory (Figure 7 item 22); and
a processor in communication with the memory (Figure 7 item 21), wherein the computer system is configured to perform a method comprising: 
For the remaining limitations see the examiner’s remarks regarding claim 1.

As per claim 15, Mital teaches a computer program product comprising: a computer readable storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method (0007) comprising: 
For the remaining limitations see the examiner’s remarks regarding claim 1.

As per claims 2, 9, and 16, Mital teaches the method of claim 1, wherein the identified operations comprise at least one selected from the group consisting of: (i) operations of a spreadsheet column that includes cells with a common formula using different cell references, (ii) operations of a spreadsheet row that includes cells with a common formula using different cell references, and (iii) operations of individual cells that do not include a formula common to other cells of the spreadsheet (Given that this covers every combination .

As per claims 3 and 10, Mital teaches does not appear to explicitly disclose the method of claim 1, wherein the source data comprises data in cells of the spreadsheet that are non-formula cells. Mital does teach that some of the entities in its system supply data rather than merely transform it as a formula would. Mital at 0025-27 – data values are retrieved from a table; Mital at 0048 – supplies outputs to other entities generated from the BI. But Mital does not appear to explicitly state that the entities are “non-formula cells” as it is possible that they store values for output in the form of formulas such as 2+2. See generally 0026. However it would have been obvious to one of ordinary skill in the art to recognize in view of Mital that the BI spreadsheet could be used to define entities as non-formula cells that merely supply outputs to other entities generated from the BI (see generally 0048). This would have been a more direct and intuitive way of storing values to be output (such as 4) rather than storing all values as formulas (such as 2+2), and thus one of ordinary skill in the art would have readily adopted use of non-formula cells in the BI spreadsheet in view of the teachings of Mital.

As per claims 4, 11, and 17, Mital teaches the method of claim 1, wherein the automatically creating comprises: 
building a plurality of transformation pipelines from the identified operations, each transformation pipeline of the plurality of transformation pipelines being associated with an operation of the identified operations, a respective target endpoint, and a respective at least one source data endpoint (Mital at Figure 3);
presenting the built plurality of transformation pipelines to a user (Mital at 0065 and 0067); and
receiving a selection from the user of at least one built transformation pipeline of the built plurality of transformation pipelines (0067), wherein the at least one identified operation for the mapping to the one or more ETL operations is the at least one identified operation from which the at least one built transformation pipeline is built (0035, 0044, and Figure 5 and its corresponding description – describes the execution, which inherently requires a build first).

As per claims 6, 13, and 19, Mital teaches the method of claim 1, wherein the selected one or more target data endpoints comprises at least one target data endpoint in the ETL system (0047 – “subsequently entity” is part of the ETL system).

As per claims 7, 14, and 20, Mital teaches the method of claim 1, wherein the selected one or more target data endpoints comprises a graphical user interface to which data loads of the created ETL data transformation flow are directed (0050 and 0065).

Claims 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mital as applied to claims 1, 8, and 15 above, and further in view of Castellanos et al. (U.S. PGPub No. 2011/0047525 A1) (hereinafter Castellanos).

As per claims 5, 12, and 18, Mital does not appear to explicitly disclose: The method of claim 4, further comprising storing the built plurality of transformation pipelines as metadata, and wherein the building the ETL data transformation flow comprises retrieving from storage the at least one built transformation pipeline, and converting the at least one built transformation pipeline to an execution format recognized by the ETL system.
However Castellanos teaches storing ETL pipelines in memory, restructuring the ETL pipeline for improved ETL flow, and storing the optimized ETL flow as executable code to be used in the ETL system. Castellanos at 0017. Given that the ETL pipeline is information about data, specifically comprising data source, logical operations, and destination for the data, it qualifies as metadata. See https://www.merriam-webster.com/dictionary/metadata (“data that provides information about other data”). Castellanos does not explicitly describe storing the built pipelines, then retrieving the builds, and converting them into an executable format recognized by the ETL system. But it inherently must build in order to generate the executable code that is explicitly described, and further, a build must be stored in some form of computer memory, at least temporarily, in order to generate executable code. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Castellanos into the invention of Mital in order to store the built plurality of transformation pipelines as metadata, and have the building the ETL data transformation flow comprise retrieving from storage the at least one built transformation pipeline, and converting the at least one built transformation pipeline to an execution format recognized by the ETL system. This would have been clearly .

Response to Arguments
Applicant's arguments filed 25 June 2021 have been fully considered but they are not persuasive. The applicant’s arguments are addressed in the order they were presented.
The applicant first states that Mital describes a user defining a business intelligence document (Applicant’s Response at page 10), which the examiner agrees with. The applicant then argues that Mital does not teach obtaining a spreadsheet and then automatic creation of an ETL data transformation flow based on said spreadsheet. Applicant’s Response at page 11. The applicant continues this argument by asserting that Mital teaches only the user defining the business intelligence document, a spreadsheet. Id. The examiner takes the position that if the user enters data to create a spreadsheet, then it has been obtained by the computerized system; and further, if the spreadsheet already existed, then the system would need to retrieve it in order for the user to enter data into it. In either case the system of Mital must inherently obtain the spreadsheet described therein. As to the automatic creation of the ETL data transformation flow based on the spreadsheet, the examiner stated in the prior Office action as well as this one that Mital does not teach the automatic creation of the flow, the user does this, but that mere automation is insufficient to amount to a patentable distinction between the prior art. The applicant here is appearing to draw a distinction between creation of the spreadsheet and the ETL flow. Mital’s user defines the ETL flow within the spreadsheet, which composes the BI application, which performs such an ETL. See Mital at 0017 and 0019-21. So 
The applicant then argues that the spreadsheet of Mital does not show source data for the flow. Mital at 0017 states that the BI document groups expressions into individual entities, and Mital 0021 states that individual entities may be connected into a pipeline of entities such that one may be an input to another. If the expressions of the BI document are entities, then according to these explicit teachings those expressions can be source data for the flow.
The applicant then argues that Mital does not disclose mapping identified operations defined in the spreadsheet to ETL operations in the ETL system. Mital describes the BI document as containing expressions (0017), which are grouped to form entities (id.), which are used by the BI application to perform the operations defined by the entities (e.g. those shown in figure 3 and its corresponding description). The grouping and organization of these entities within the BI document are construed as being the mapping from the identified operations (expressions).
Applicant offers no other arguments beyond arguing allowability for the reasons cited for the independent claim(s) or dependence upon said claims.  These arguments are considered met.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165